Exhibit 99.1 Internet Gold Reports Financial Results For The First Quarter of 2013 - Net income attributable to shareholders for the first quarter of 2013 totaled NIS 24 million ($7 million) - Ramat Gan, Israel – May 13, 2013 – Internet Gold – Golden Lines Ltd. (NASDAQ Global Market and TASE: IGLD) today reported its financial results for the first quarter ended March 31, 2013. Bezeq’s results: For the first quarter of 2013, the Bezeq Group reported revenues of NIS 2.4 billion ($ 659 million) and operating profit of NIS 761 million ($ 209 million). Bezeq’s EBITDA for the first quarter totaled NIS 1.1 billion ($ 299 million), representing an EBITDA margin of 45%. Net income for the period attributable to the shareholders of Bezeq totaled NIS 497 million ($ 136 million). Bezeq's cash flow from operating activities totaled NIS 972 million ($ 266 million) during the first quarter of 2013. Cash Position: As of March 31, 2013,Internet Gold’s unconsolidated cash and cash equivalents totaled NIS 166 million ($ 46 million), its unconsolidated gross debt was NIS 1 billion ($ 283 million) and its unconsolidated net debt was NIS 865 million ($ 237 million). Internet Gold's Unconsolidated Balance Sheet Data* In millions Convenience translation into U.S. dollars (Note A) March 31, March 31, March 31, December 31, NIS US$ NIS NIS Short term liabilities 37 Long term liabilities Total liabilities Cash and cash equivalents 46 Total net debt * Does not include the balance sheet of B Communications. Dividends from Bezeq: On May 13, 2013, Internet Gold's subsidiary, B Communications Ltd., is expected to receive two dividend payments from Bezeq which together total NIS 421 million ($ 115 million). These dividend payments include a current dividend of NIS 266 million ($ 73 million), representing B Communications’ share of Bezeq’s net profit for the second half of 2012, and a special dividend of NIS 155 million ($ 42 million), representing B Communications’ share of the fifth installment of six special dividend payments declared by Bezeq and approved by its shareholders in 2011. Internet Gold’s First Quarter Financial Results Internet Gold's consolidated revenues for the first quarter of 2013 were NIS 2.4 billion ($ 659 million), a 12% decrease compared with NIS 2.7 billion reported in the first quarter of 2012. For both the current and the prior-year periods, Internet Gold’s consolidated revenues consisted entirely of Bezeq’s revenues. During the first quarter of 2013, B Communications recorded net amortization expenses related to its Bezeq purchase price allocation (“Bezeq PPA”) of NIS 186 million ($ 51 million) in its consolidated financial statements.From April 14, 2010, the date of the acquisition of its interest in Bezeq, until March 31, 2013, B Communications has amortized approximately 53% of the total Bezeq PPA. The Bezeq PPA amortization expense is a non-cash expense that is subject to adjustment. If, for any reason, B Communications finds it necessary or appropriate to make adjustments to amounts already expensed, it may result in significant changes to its audited financial reports, as well as to future financial statements. Internet Gold’s financial expenses, net: Internet Gold’s unconsolidated net financial expenses for the first quarter of 2013 were NIS 11 million ($ 3 million). These expenses consisted primarily of expenses related to its publicly traded debentures, which totaled NIS 14 million ($ 4 million) that were offset by financial income of NIS 3 million ($ 1 million) generated from short term investments. Internet Gold's net income attributable to shareholders for the first quarter of 2013 totaled NIS 24 million ($ 7 million), compared to NIS 3 million reported in the first quarter of 2012. Internet Gold’s Unconsolidated Financial Results In millions Convenience translation into U.S. dollars (Note A) Three-month Three-month Three-month period ended period ended period ended Year ended March 31, March 31, March 31, December 31, NIS US$ NIS NIS Revenues - Financial expenses ) (3
